Citation Nr: 9902430	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to April 26, 1996, for 
a 10 percent rating for residuals of a left ankle fracture, 
to include traumatic arthritis and osteochondritis dissecans.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1992.

This appeal arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veterans claim for 
the appealed issue.


FINDING OF FACT

The veterans claim for an increased evaluation for residuals 
of a left ankle fracture, to include traumatic arthritis and 
osteochondritis dissecans was received by the RO on May 29, 
1996; this reflected private medical treatment for the 
disability at issue beginning on April 26, 1996.

CONCLUSION OF LAW

The proper effective date for a grant of an increased rating 
for residuals of a left ankle fracture, to include traumatic 
arthritis and osteochondritis dissecans, is April 26, 1996.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the increased rating assigned for 
his service-connected left ankle disability should be 
effective from the date following his discharge from military 
service because his discharge was based upon the severity of 
this disability. 

Pursuant to 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2), the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the date of receipt of the claim will be assigned. 
The veterans request for an increased evaluation for 
residuals of left ankle fracture, to include traumatic 
arthritis and osteochondritis dissecans, was received by the 
RO on May 29, 1996.  This was accompanied by a statement from 
his private physician which indicated that the symptomatology 
associated with the veterans service-connected left ankle 
disability was first observed clinically on April 26, 1996.  
The physician stated that he had treated the veteran for left 
ankle pain and discomfort beginning on that date.

Parenthetically, the Board notes that the veteran conceded 
that his May 1996 increased rating claim was based upon his 
belief that his service-connected left ankle disability had 
increased in severity.  As part of that claim he stated that 
my [left] ankle has gotten worseits affecting my job.  
This appears to mitigate against his implicit assertion that 
this disability has been relatively static since his 
discharge from service.

As such, the latter date is the earliest date from which an 
increased disability evaluation could be assigned.  
Accordingly, the Board finds no reasonable basis upon which 
to predicate a grant of the benefit sought.



ORDER

An effective date prior to April 26, 1996, for a 10 percent 
rating for residuals of a left ankle fracture, to include 
traumatic arthritis and osteochondritis dissecans, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
